Case 1:19-cv-11245-LGS Document 47 Filed 05/26/20 Page 1 of 8
Case 1:19-cv-11245-LGS Document 47 Filed 05/26/20 Page 2 of 8
Case 1:19-cv-11245-LGS Document 47 Filed 05/26/20 Page 3 of 8
Case 1:19-cv-11245-LGS Document 47 Filed 05/26/20 Page 4 of 8
Case 1:19-cv-11245-LGS Document 47 Filed 05/26/20 Page 5 of 8
Case 1:19-cv-11245-LGS Document 47 Filed 05/26/20 Page 6 of 8
          Case 1:19-cv-11245-LGS Document 47 Filed 05/26/20 Page 7 of 8




this Order by application to the Court on notice to the other parties. Nothing in this Order shaJI

preclude any party from seeking judicial relief, in good faith and upon notice to the other parties,

with regard to any provision hereof.

                17. Nothing in this Order shall restrict the use or disclosure of any documents or

information that is or becomes public or that is obtained through lawfuJ means independent of

discovery in this proceeding, even if the same documents or information are produced in this

litigation and are designated as Confidential or Protected Material.

                18. A party's compliance with the terms of this Order shall not operate as an

admission by that party that any particular document or information is or is not (a) relevant, (b)

privileged, or (c) admissible in this action.

                19. The Comi shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Order.

Dated:          New York, New York
                May_ 21 , 2020


MIRER, MAZZOCCHI & JULIEN                             JAMES E. JOHNSON
Attorneys/or Plaintiff                                Corporation Counsel of
1 Whitehall St., 16 th Floor                             the City of New York
New York, New York 10004                              Attorney for Defendants
212 231 2235                                          100 Church Street, Room 2-107
                                                      New York, New York 10007
                                                      (212) 356-3177
                                                      cturp�law. .gov
                                                                    �
                                                          14£-�
                                                       Christopher Turpin
                                                       Assistant Corporation Counsel

So Ordered.

The parties are advised that the Court retains discretion as to whether to afford confidential treatment
to redacted information in Orders and Opinions.

Dated: May 26, 2020
       New York, New York
                                                -7-
Case 1:19-cv-11245-LGS Document 47 Filed 05/26/20 Page 8 of 8
